Citation Nr: 1455317	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic myelogenic leukemia, claimed as chronic lymphocytic leukemia.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from February 1966 to February 1968 with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied service connection for chronic myelogenic leukemia, claimed as chronic lymphocytic leukemia.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  The hearing transcript is associated with the Veteran's paperless claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents and Virtual VA contains the Board hearing transcript and other duplicative documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record in this case raises some question as to the diagnosis of the exact type of leukemia for which the Veteran seeks service connection.

The Veteran claimed he was diagnosed with chronic lymphocytic leukemia (CLL).  The RO denied service connection for chronic myelogenic leukemia (CML) because VA treatment reports show the Veteran was diagnosed with CML and not CLL.  

The Veteran's VA treatment note dated November 24, 2009, shows that physicians reviewing the Veteran's peripheral smear believed it to be "most consistent with CML and the % blasts less than 5% and the wbc [white blood cell count] 166k is due to infection."  His treatment included Imatinib and Hydroyurea.  A VA treatment note dated December 22, 2009 shows the Veteran was given a "new diagnosis of CML" and continued on his Imatinib medication with follow up monitoring of BCR-ABL transcripts.  Moreover, a March 2010 VA hemic disorder compensation and pension examination diagnosed the Veteran as being in the "[c]hronic phase of chronic myelogenous leukemia."  VA Treatment records dated September 2012, January 2013, and May 2013 show a diagnosis of CML.  

However, VA education discharge notes dated December 16 and 22, 2009, list the Veteran's diagnosis as "Chronic Lymphoid Leukemia".  A VA progress note dated December 22, 2009, contains a "PROMBLEM LIST" with an entry for "Chronic Lymphoid Leukemia, without mention of Having Achieved Remission".  An August 2013 VA treatment report's section titled "Active Problems" has entries for "Chronic myeloid leukemia in remission" and "Chronic Lymphoid Leukemia, without mention of Havi [remaining entry cut off]".  Thus, the Board finds it is necessary to obtain a VA opinion that clarifies the disease suffered by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion regarding the nature and etiology of the Veteran's leukemia from a hematologist-oncologist (M.D.).  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the physician.

The physician is requested to provide an opinion as to the following:

a.  In light of VA problem lists noting dual diagnoses of 
chronic myeloid leukemia and chronic lymphoid leukemia, please clarify whether the Veteran has (i) chronic myeloid leukemia, (ii) chronic lymphocytic leukemia, or (iii) both.  If an examination is necessary to make this determination, then the Veteran should be scheduled for an examination.  

b.  If the Veteran has chronic myeloid leukemia only, is it at least as likely as not (50 percent or greater probability) that the chronic myeloid leukemia is due to in-service herbicide exposure.  The physician is advised that the Board is cognizant that chronic myeloid leukemia is not a presumptive disease associated with herbicide exposure. The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's chronic myeloid leukemia is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

All opinions must be supported by clear rationale. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of the current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




